IN THE SUPREME COURT OF THE STATE OF NEVADA


                EMIGDIO MARTINEZ-PINEDA, AN                             No. 84994
                INDIVIDUAL,
                                  Appellant,
                              vs.
                YCC LLC, A NEVADA LIMITED
                LIABILITY COMPANY,                                         FILED
                                  Res • ondent.
                                                                           AUG 12 2022
                                                                         ELIZABETH A. BROWN
                                                                       CLERK leg SU?REME COURT
                                                                      BY
                                                                            5.
                                                                            DEPUTY CLERK




                                       ORDER DISMISSING APPEAL




                            This is a pro se appeal from an order denying appellant's claim
                of exemption.      Eighth Judicial District Court, Clark County; Veronica
                Barisich, Judge.
                            Review of the documents submitted to this court pursuant to
                NRAP 3(g) reveals a jurisdictional defect. Specifically, the judgment or
                order designated in the notice of appeal is not substantively appealable. See
                NRAP 3A(b). No appeal lies from an order denying a claim of exemption in
                an execution action. See Frank Settelineyer & Sons, Inc. v. Smith & Harmer,
                Ltd., 124 Nev. 1206, 197 P.3d 1051 (2008). This court has jurisdiction to
                consider an appeal only when the appeal is authorized by statute or court


SUPREME COURT
      OF
    NEVADA

10)   L947A
                                                                                  ,22--c953,A6
                rule. Brown v. WIC Stagecoach, LLC, 129 Nev. 343, 345, 301 P.3d 850, 851
                (2013). Accordingly, this court lacks jurisdiction and
                            ORDERS this appeal DISMISSED.




                                        Silver




                Cadish
                          .
                         CW)              , J.
                                                           Pickering
                                                                                 , J.




                cc:   Hon. Veronica Barisich, District Judge
                      Emigdio Martinez-Pineda
                      Johnson & Gubler, P.C.
                      Eighth District Court Clerk




SUPREME COURT
      OF
   NEVADA
                                                      2
  I947A